                                   United States District Court
                                    Western District of Texas
                                     San Antonio Division

 Fairmont-Imanuel Bankhouse,

 Plaintiff,

 v.                                                 Case No. 5-21-cv-742

 All administrative-machinery and property,
 instrumental to entities, agents and persons of
 the United States Postal Service—all foregoing
 people, things and machinery, directly or
 indirectly, withholding mail from 8568 State
 Highway 80, Leesville, Texas 78122; A public
 Leesville, Texas post office; and
 Postal code 78122, its public instrumental mail-
 delivery apparatuses and administrative-
 machinery,


 Defendants.


                                       Notice of Removal

        Defendants file this Notice of Removal, pursuant to the provisions of 28 U.S.C. § 1442,

removing the above-entitled action now pending as Cause No. 28,027 in the 25th Judicial

District Court, Gonzales County, Texas.

        On or about July 9, 2021, an action was filed as Cause No. 28,027 in the 25th Judicial

District Court, Gonzales County, Texas, entitled Fairmont-Imanuel Bankhouse, Plaintiff, vs. All

administrative-machinery and property, instrumental to entities, agents and persons of the United

States Postal Service—all foregoing people, things and machinery, directly or indirectly,

withholding mail from 8568 State Highway 80, Leesville, Texas 78122; A public Leesville,

Texas post office; and Postal code 78122, its public instrumental mail-delivery apparatuses and

administrative-machinery. A copy of Plaintiff’s Original Petition and all pleadings are attached

hereto as Exhibit 1. Upon information and belief, the United States and the United States Postal
Service have not been properly served with the Citation or Petition pursuant to Federal Rule of

Civil Procedure 4(i) and cannot waive service. Trial has not been set or held.

       Pursuant to the provisions of 28 U.S.C. § 1446(d), a Notice of Filing Notice of Removal

will be filed with the 25th Judicial District Court, Gonzales County, Texas, a true and correct

copy of which is attached hereto as Exhibit 2.

       Pursuant to Local Court Rule CV-3(a), a JS 44, Civil Cover Sheet is attached hereto as

Exhibit 3.

       As this federal case is being initiated via removal, a Supplement to JS 44 is attached

hereto as Exhibit 4.

       Defendants provide this Notice that the action now pending in the 25th Judicial District

Court, Gonzales County, Texas is timely removed to this Court




                                                  Respectfully submitted,

                                                  Ashley C. Hoff
                                                  United States Attorney

                                           By:    /s/ Matthew Mueller
                                                  Matthew Mueller
                                                  Assistant United States Attorney
                                                  Texas Bar No. 24095592
                                                  601 N.W. Loop 410, Suite 600
                                                  San Antonio, Texas 78216
                                                  (210) 384-7362 (phone)
                                                  (210) 384-7312 (fax)
                                                  matthew.mueller@usdoj.gov

                                                  Attorneys for Defendants
                                      Certificate of Service


    I certify that on August 5, 2021, I electronically filed this document with the Clerk of Court
using the CM/ECF system.

   ☒ I also certify that I have mailed this document by United States Postal Service, certified
     mail, to the following non-CM/ECF participant(s):
                                  Fairmont-Imanuel Bankhouse
                                      125 Cedar Elm Lane
                                     Georgetown, TX 78633

                                                      /s/ Matthew Mueller
                                                      Matthew Mueller
                                                      Assistant United States Attorney
